

117 S361 IS: To establish a 90-day limit to file a petition for judicial review of a permit, license, or approval for a highway or public transportation project, and for other purposes.
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 361IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Mr. Cruz (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a 90-day limit to file a petition for judicial review of a permit, license, or approval for a highway or public transportation project, and for other purposes.1.Limitations on claims(a)In generalSection 139(l) of title 23, United States Code, is amended by striking 150 days each place it appears and inserting 90 days.(b)Conforming amendments(1)Section 330(e) of title 23, United States Code, is amended—(A)in paragraph (2)(A), by striking 150 days and inserting 90 days; and(B)in paragraph (3)(B)(i), by striking 150 days and inserting 90 days.(2)Section 24201(a)(4) of title 49, United States Code, is amended by striking of 150 days.